DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to preliminary amendment received April 15, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,021,075. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2-21 of patent # 10,655,968 contain every element of claims 1-20 of the instant application and as such anticipate claims 2-21 of the instant application.

3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,060,873. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2-21 of patent # 11,060,873 contain every element of claims 1-20 of the instant application and as such anticipate claims 2-21 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erickson et al., U.S. Patent Application Publication No. 2017/0341746 (referred to hereafter as Erickson).
As to claims 2, 9 and 16, Erickson teaches a method, system and medium comprising: 
Detecting an emergency condition at a property (see para. 16, 50, 55 and 71);
while guiding a user along an exit path within the property during an emergency condition, identifying an obstruction along the exit path (see para. 55-56);
 in response to identifying the obstruction along the exit path, selecting an alternate exit path from a set of alternate exit paths that each provide a different path to guide the user away from the emergency condition, wherein selection is based at least on a number of obstructions identified in each of the set of alternate exit paths (see para. 16, 50 and 71); and 
providing, for output, an indication that guides the user according to the alternate exit path (see para. 16, 50, 55 and 71).
As to claims 3, 10 and 17, Erickson teaches the method, system and medium of claims 2, 9 and 16 respectively, wherein each candidate exit path included in the set of candidate exit paths lead to a same exit of the property (see para. 55-56). 
As to claims 5, 12 and 19, Erickson teaches the method, system and medium of claims 2, 9 and 16 respectively, wherein the exit path selected from the set of candidate exit paths comprises a candidate exit path that has a lowest number of obstructions from among candidate exit paths included in the set of candidate exit paths. (see para. 16, 50 and 71) 
As to claims 7, 14 and 21, Erickson teaches the method, system and medium of claims 2, 9 and 16 respectively, further comprising: determining an estimated time to exit the property by navigating each candidate exit path included in the set of candidate exit paths; and the exit path is selected from the set of candidate exit paths based on the number of obstructions detected along each of the set of candidate exit paths and estimated times for exiting the property determined for candidate exit paths included in the set of candidate exit paths (see para. 16, 41, 50 and 71). 
As to claims 6, 13 and 20, Erickson teaches the method, system and medium of claims 2, 9 and 16 respectively, wherein the indication to guide the user according the exit path comprises an indication provided for output by a drone device (see para. 16, 50 and 71). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erisckson in view of Troesch et al., U.S. Patent Application Publication No. 2019/0012887 (referred to hereafter as Troesch).
	As to claims 4, 11 and 18, Erickson teaches the monitoring system and method of claims 1 and 11 comprising a drone that is configured to: the exit path is selected from the set of candidate exit paths based on the number of obstructions detected along each of the set of candidate exit paths (see para. 71, 83 and 85). Erickson does not teach determining a distance of each candidate exit path included in the set of candidate exit paths; and the exit path is selected from the set of candidate exit paths based on the distances determined for candidate exit paths included in the set of candidate exit paths. However, Troesch teaches determining a distance of each candidate exit path included in the set of candidate exit paths; and the exit path is selected from the set of candidate exit paths based on the distances determined for candidate exit paths included in the set of candidate exit paths (see para. 3). It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to determine one or more path metrics associated with each of the multiple candidate exit paths; and selecting, based on the determined distance in Erisckson as taught by Troesch. Motivation to do so comes from the teachings of Troesch that doing so would allow the individual to escape out of a building in case of an emergency in the fastest possible way and would therefore decrease the number of injuries occurring during evacuation. 
6.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erisckson in view of Bergmann et al., U.S. Patent Application Publication No. 2011/0112660 (referred to hereafter as Bergmann).
As to claims 8 and 15, Erickson teaches a monitoring system comprising a drone that is configured to: receive data identifying the first path to the person and the second path to guide the person away from the emergency condition (see para. 71 and 85); and navigate the first path to the person and the second path to guide the person away from the emergency condition (see para. 71, 83 and 85). Erickson does not teach determine the characteristics of the property based on a three-dimensional spatial representation of the property, the three-dimensional spatial representation of the property identifying at least locations of doors of the property and locations of windows of the property. However, Bergmann does (see para. 18, 29, 44 and 60). It would have been obvious for one of the ordinary skill in the art at the effective date of the application to determine the characteristics of the property based on a three-dimensional spatial representation of the property, the three-dimensional spatial representation of the property identifying at least locations of doors of the property and locations of windows of the property in Erickson as taught by Bergmann. Motivation to do so comes from the knowledge well known in the art that doing so would more efficiently allow firefighters to reach the fire and therefore reduce property damage and human injuries/fatalities.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663